EXHIBIT

   
 

; Bk 4429 Faet76é 27505
N8—-i7—-2011 8 o0120Sp

ford & Return to:

Bendett & McHugh, P.C.

. 270 Farmington Avenue, Suite 151
Farmington, CT 06032

ASSIGNMENT OF MORTGAGE

Know all men by these presents, that Mortgage Electronic Registration
Systems, Inc. as nominee for Novastar Mortgage, Inc., its successors and
assigns, with a mailing address of 1818 Library Street Ste 300 Reston VA 201 90
does hereby grant, bargain, sell, assign, transfer, and set over to The Bank of
New York Mellon, as Successor Trustee under NovaStar Mortgage Funding Trust,
Series 2005-4 with a mailing address of 3701 Regent Blvd. Irving TX 75063 and
its successors and assigns, all interest under that certain mortgage to Mortgage
Electronic Registration Systems, Inc. as nominee for Novastar Mortgage, Inc.,
its successors and assigns from Leroy W. Gilbert and Cathy M. Gilbert, dated
November 2, 2005 and recorded in Volume 3585 at Page 259 of the Lincoln
County Registry of Deeds.

In Witness Whereof, the Assignor has duly executed this instrument this
2F___ day of _. teh , 20_£

Signed, Sealed and Delivered
in the Presence of:

Mortgage Electronic Registration

VPRaniiG . Parole Systems, Inc. as nominee for Novastar
Mortgage, Inc., its
Witness successors and assigns

 

Benn tife fo Mig PPZTh
‘ness A? TONETIE os ape 7
Its Vice President
(Title)
STATE OF exes

COUNTY OF DAL LIAS

On this A day of _, . \ wr ; 2011, personally
appeared , who is known to me to be the

person who executed the foregoing instrument as the
Vice President (title), of the Corporation that executed the foregoing

instrument, and acknowledged the same to be the free act and deed of said
Corporation, before me.

ee aun (ower _
1 2 a O

A, WALTERS
tate of Texas Notary Public

 

¥ oramnieare

April 08, 30) 4° My Commission Expires: As iL

 

Received
LINCOLN COUNTY REGISTRY OF DEEDS

REBECCA S. WOTTON, REGISTER
EXHIBIT Bk 4809 Pg245 #6986

; D o) 08-19-2014 @ 08:14a

APN #: MAP-R3 LOT -46A
Prepared By: David Santa/ PL
When Recorded Mail To:
Ocwen Loan Servicing. LLC
5720 Premier Purk Dr,

West Palm Beach, FL 33407
Phone Number: 56 { -682-8835

ASSIGNMENT OF MORTGAGE
MAINE

This ASSIGNMENT OF MORTGAGE from THE BANK OF NEW YORK MELLON, AS SUCCESSOR
TRUSTEE UNDER NOVASTAR MORTGAGE FUNDING TRUST, SERIES 2005-4, whose address is 3701 REGENT
BLVD.. IRVING, TX 5063 ("Assignor") (© THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK,
AS SUCCESSOR TRUSTEE FOR JPMORGAN CHASE BANK, N.A., AS TRUSTEE FOR NOVASTAR MORTGAGE
FUNDING TRUST, SERIES 2005-4 NOVASTAR HOME EQUITY LOAN ASSET-BACKED CERTIFICATES, SERIES
2005-4, whose address is c/o Ocwen Loan Servicing, LLC. 5720 Premier Park Dr, West Palm Beach, FL 33407 ("Assignee").

For good and valuable consideration. the receipt and sutticiency of which is hereby acknowledged. the Assiznor docs
by these presents hereby grant. bargain. sell. transfer and scl over unto the Assignee, its successors, (ransicrees and assigns
forever, all of the right, tie and interest of said Assignor in and to the following instrument describing land therein, duly
recorded in the Office of the Public Records of LINCOLN County. State of MAINE. as fallows:

Morigagor: LEROY W. GILBERT AND CATIIY M, GILBERT

Mongagee: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., SOLELY AS NOMINEE FOR NOVASTAR
MORTGAGE, INC.

Document Date: NOVEMBER 02. 2005

Amount: $ 154,350.00

Recording Date: NOVEMBER 08, 2005

Instrument Number: 12951

Book/Volume/Docket/Liber: 3585

Page/Polio: 259

Property address: 601 DUCK PUDDLE ROAD, WALDOBORO, ME 04572

This Assignment is made without recourse, representation or warranty.

IN WITNESS WHEREOT; the Assignor has caused (hese presents to be executed in ils name, by its proper officer thereunto
duly authorized. the 3.3 f 4 day of ___} Uf MA , 2014

THE BANK OF NEW YORAY MELLON, AS SUCCESSOR '
TRUSTEE U? NOV, AR MORTGAGE FUNDING
TRUST, SE,

     
  

BY:

 

STATE OF Kye ty fe )
COUNTY OF Wes/ lock “ Pd _~ |
23" Ju

Andewm &, prhe foregoing instrument yas, ackpow ed before me this day of . 2014.
- ~ the Vice Prey af THE BANK OF NEW YORK MELLON, AS SUCCESSOR TRUSTEE
UNDER NOVASTAR MORTGAGE FUNDING TRUST, SERIES 2005-4. on behalf of the company. He/She is personally

known to me.

 

Notary Public State of

EDWARD COFIE
Notary Public, Slate of New Yerk
No. 010606270297
Qualitied in Bronx County REBECCA S. WOTTON, REGISTER
Commission Expires Ocl. 15, 2016 LINCOLN COUNTY MAINE E-RECORDED

 
Bk 4890 Pgi01 #3862

EXHIBIT
05-28-2015 @ 02:44p

i Ds

Property address:
601 Duck Puddle Road
Waldoboro, ME 04572

QUITCLAIM ASSIGNMENT

WHEREAS, Novastar Mortgage, Inc. is the “Lender” on a certain mortgage executed by
Leroy W. Gilbert and Cathy M. Gilbert, and bearing the date of the 2"! day of November, 2005
and recorded on the 8"" day of November, 2005 in the Lincoln County Registry of Deeds in Book
3585 at Page 259 (hereinafter the “Mortgage”);

WHEREAS, Mortgage Electronic Registration Systems, Inc. (“MERS”) was designated
the mortgagee in the Mortgage as the nominee of Novastar Mortgage, Inc. and its successors and
assigns, and MERS was the stated mortgagee of record;

WHEREAS this Quitclaim Assignment is not intended to and does not modify or assign
any of the rights, title or interest that MERS had in the Mortgage; and

WHEREAS, Novastar Mortgage, Inc. wishes to convey and assign any and all rights it
may have under the Mortgage.

Accordingly Novastar Mortgage, Inc. hereby ASSIGNS AND QUIT CLAIMS to The
Bank of New York Mellon f/k/a The Bank of New York, as Successor Trustee for
JPMorgan Chase Bank, N.A., as Trustee for NovaStar Mortgage Funding Trust, Series
2005-4 NovaStar Home Equity Loan Asset-Backed Certificates, Series 2005-4 all of its
rights, title and interest (whatever they may be, if any) in the Mortgage to The Bank of New
York Mellon f/k/a The Bank of New York, as Successor Trustee for JPMorgan Chase Bank,
N.A., as Trustee for NovaStar Mortgage Funding Trust, Series 2005-4 NovaStar Home Equity

Loan Asset-Backed Certificates, Series 2005-4.
Bk 4890 Pgl102 #3862

WITNESS WHERECF, the shi , the [title]
at Novastar Mortgage, Inc., thereunto duly authorized, has executed this

instrument on the A i day of the month of Lf OL , 20 5

Novastar Mortgage, Inc.

 

 
 
   

 

Awaba Cora

Withess_ > 2 Wi Con ~eh|

 

  

John Hotta
name: Vice President

 

STATE OFLALY §

COUNTY Date: Lay { 5, aos

I BEREGY CERTIFY that on this day, e me, an officer duly authorized to take
the
f WD 7 ge, Inc., who is personally known to me, or who
subscribed the foregoing inst eit as his/her free act and deed, in his/her said capacity, and the
free act and deed of the said Novastar Mortgage, Inc.

   
 
 

 
  
 

AN Public Signature

  
 

ANGELA CALDWELL
Notary Public - Notary Seal
State af Missouri, Jackson Counly
Commission # 11387936
My Gommission Expires Oct 13, 2015

  
       
    

Document type: Quitclaim Assignment
Borrower: Leroy W. Gitbert and Cathy M. Gilbert
Property address: 601 Duck Puddle Road, Waldoboro, ME 04572

REBECCA S. WOTTON, REGISTER
LINCOLN COUNTY MAINE E-RECORDED
